Title: To Thomas Jefferson from John O’Neill, 31 May 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            This City Annapolis 31st. May 1806
                        
                        In my last letter from Baltimore you knew me most
                            bitter than other wise if am to the vice President & you at the  it is not impossible but that we can 
                            it so as to suit all Notions and by those 
                            you are incapacitated by infirmity to fill your Station  I may be wise enough to fill your plan. not other wise. You evidently do
                            possess more virtue than any other of whom I have any knowledge A
                                 Slip by a Chief magestrate might be the means of the downfall of a
                            Nation and consequently leave her whole people in mercy of unprincipled Tyrants. I see your virtues through Medium of
                            which others are Strangers to. You see that I have volunteered my services in the view to serve man in general. am capable of doing it. Human nature is the same 
                     equaly the high not better than others still to  a  upon nations for them all to  of a few
                             be 
                            like. but can the victime, then suffer because I  the just thing, leave it with
                            you to informally judge. My Character is same. Your Country took it
                            away the  have to restore it. Will you interform: the way above stated is the only
                            way
                        my wife Miss Patterson is disposed to even elope with me, her, father is a to it her mother has no objection I have no
                            money will you not think it  in a Christian point of View to  from in that way which Shall prevent you from being brought into question You
                            know that as good as She is. Other wise You among you, can regulate it an other
                            being equally at Compattable to the dignity of your Country and am, with out purchase or force. &
                            without ransom. by appropriating one of the two Millions to make me ellegible in point of property My father perhaps. may
                            be called to the Crown of Great Britain in six Months. the Political Situation of Europe at Present require it Other wise
                            france ly destroy G Britain. I wish to remain in this Country therefore
                            in order to possess the liberty of the Country it is much better that you and your Council, take early Steps  by  You may not have it in your
                            power to effect your Object. this rank
                            procedure would turn the balance of Power which never can be  to  G: Britain but by
                            this means. am well versed in the intrigues of Foreign Courts. I am about to
                            remain at Mr. Reynolds place perhaps for three Months occasionally turn your eyes that way. knowing as you do that a  Man is in that direction of Maryland. who is not to be turned away too
                            far by the tide of motive Bigotry & Superstition. am
                            certainly worthy of an humble support. I have parts for any thing.
                            but virtue is my only course. You perhaps hath a Son. who is to live
                            after you. it appears in the mean time that have no friends. I am Sir. with due
                                honor & respect your mo obt.
                        
                            Jno O’Neill
                     
                        
                    